_____________

                                   No. 95-1217NE
                                   _____________


Dandy Ebmeier,                          *
                                        *
           Appellant,                   *
                                        *   On Appeal from the United
     v.                                 *   States District Court
                                        *   for the District
                                        *   of Nebraska.
Jill Stump, Dennis S. O'Brien,          *
and Ann Stillman,                       *
                                        *
           Appellees.                   *

                                   ___________

                      Submitted:    October 19, 1995

                          Filed:   December 4, 1995
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, WHITE,* Associate Justice, and
     LOKEN, Circuit Judge.
                             ___________

RICHARD S. ARNOLD, Chief Judge.


     In this § 1983 case, Dandy Ebmeier claims Jill Stump, Dennis O'Brien,
and Ann Stillman, all former employees of the Nebraska Department of Social
Services ("NDSS"), violated his federal due-process rights by disregarding
a court-approved plan aimed at reuniting Mr. Ebmeier with his two children.
The District Court1




     *The Hon. Byron R. White, Associate Justice, Retired,
Supreme Court of the United States, sitting by designation.
     1
      The Hon. Warren K. Urbom, United States District Judge for
the District of Nebraska.
granted summary judgment for the defendants, holding that, given the
circumstances, Ms. Stump, Ms. Stillman, and Mr. O'Brien acted in an
objectively reasonable manner.2    We affirm.


                                      I.


     In April, 1988, a state court in Buffalo County, Nebraska, found that
Mr. Ebmeier had neglected and abused his two children.   The court therefore
placed the children with NDSS.    Two months later, the court approved NDSS's
"therapeutic plan."   The plan's long-term goal was reuniting Mr. Ebmeier
and the children.     The court noted, however, that "the extent of the
problems disclosed have not and will not, in the near future, allow
reunification of the children into the family home although all reasonable
efforts to accomplish that goal have been taken or are being planned for
the family."


     The court's skepticism was, in hindsight, well-founded.    Although the
reunification plan remained in effect, the defendants decided to begin the
process of terminating Mr. Ebmeier's parental rights.    Two years after the
court approved the plan, a petition for termination was filed, and the
court terminated Mr. Ebmeier's parental rights in November, 1990.3


     Mr. Ebmeier claims the defendants "disregarded" both the Buffalo
County Court's order approving the reunification plan and NDSS policy,4
thereby violating his "constitutionally protected


     2
      The District Court dismissed Mr. Ebmeier's state-law claims
without prejudice.
     3
      The Nebraska Supreme Court affirmed the Buffalo County
Court's decision terminating Mr. Ebmeier's parental rights. In
re Interest of S.B.E. and D.E., 240 Neb. 748, 484 N.W.2d 97
(1992).
     4
      The NDSS manual provides that "[a]lternatives to
reunification should be considered only when all reasonable
efforts to reunify the family have been exhausted and return home
appears unlikely."
Nebraska Dep't of Social Services Manual, Title 474, Neb. Admin.
Code § 4-007.02(2).

                                     -2-
                                      2
fundamental liberty interest in the care and custody of his children."           As
the District Court put it, Mr. Ebmeier asserts a "clearly established right
requiring the defendants to adhere strictly to the court order that
directed them to devise a reunification plan."


                                       II.


     The District Court did not decide whether Mr. Ebmeier had a federal
right requiring the defendants to adhere unswervingly to the court-approved
case plan.    Rather, the Court held that even if Mr. Ebmeier did enjoy such
a right, the defendants were entitled to qualified immunity.           The Court
noted the precarious situations child-welfare workers confront and the fine
lines they must observe, and held that, given all the circumstances, Ms.
Stillman's, Mr. O'Brien's, and Ms. Stump's actions were objectively
reasonable.    We agree.


     In qualified-immunity cases, however, "the threshold question . . .
is whether the plaintiff has alleged the violation of a constitutional
right."   Cole v. Bone, 993 F.2d 1328, 1332 (8th Cir. 1993) (citing Siegert
v. Gilley, 500 U.S. 226, 111 S. Ct. 1789, 1793 (1991)).           We take this
opportunity to emphasize that violations of state laws, state-agency
regulations,    and,   more   particularly,   state-court   orders,   do   not   by
themselves state a claim under 42 U.S.C. § 1983.       Section 1983 guards and
vindicates federal rights alone.         Mr. Ebmeier insists that he has a
constitutionally protected liberty interest in the care and custody of his
children, and he surely does.     The constitutional rights of parents reflect
our respect for the dignity of families, and these rights constrain the
actions of even the best-intentioned social workers.          But Mr. Ebmeier's
particular claim is that the defendants




                                       -3-
                                        3
violated his federal constitutional rights by deviating from the court-
approved case plan and by disregarding NDSS policies.5   We disagree.   The
First Circuit put it well:


           It is established beyond peradventure that a state
           actor's failure to observe a duty imposed by state
           law, standing alone, is not a sufficient foundation
           on which to erect a section 1983 claim. Although
           it is true that constitutional significance may
           attach to certain interests created by state law,
           not every transgression of state law does double
           duty as a constitutional violation.


Martinez v. Colon, 54 F.3d 980, 989 (1st Cir. 1995) (citations omitted).6


                                  III.


     For the reasons given above, we affirm the District Court's order.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     5
      We are not saying that the defendants actually did
disregard the court-approved plan or NDSS policy. On our
reading, the text and tone of the court's order and of the
relevant statements of NDSS policy are aspirational, not
mandatory. For example, the manual calls on caseworkers to
reassess periodically the possibility of attaining the original
goals of a case plan. Neb. Dep't of Social Services Manual,
Title 474, Neb. Admin. Code § 4-007.02.
     6
      See also Cole v. Bone, 993 F.2d 1328, 1334 (8th Cir. 1993)
(issue under § 1983 is whether defendant violated federal or
constitutional rights, not whether he violated policies of state
agency); Edwards v. Baer, 863 F.2d 606, 608 (8th Cir. 1988)
(police department guidelines do not create constitutional
rights); Myers v. Morris, 810 F.2d 1437, 1469-70 (8th Cir.)
(violation of state law not cognizable under § 1983), cert.
denied, 484 U.S. 828 (1987).

                                  -4-
                                   4